Me. Chief Justice Quiñones,
after making the above statement of facts, delivered the opinion of the court, as ■follows:
The findings of fact contained in the judgment appealed from, and the conclusions of law, excepting the two first mentioned, are accepted.
According to the twelfth transitory provision of the old Civil Code, rights to the inheritance of a person who may have died with or without executing a will, before said code *213went into force, shall be governed by the prior legislation; and, thérefore, as Manuel San Miguel y Prieto, whose succession is the object of this contention, died on April 25, 1884, after having made a will, six years before the old Civil Code became effective in this Island, the laws in force prior thereto are those to which we must turn in the consideration of such rights as his acknowledged natural son, Cándido San Miguel y Rodriguez, who died at the age of ten years, on April 26,1892, might have to the inheritance of his deceased father, Manuel San Miguel, the same being now claimed by his natural mother, Florentina Rodriguez y Rivera, the plaintiff, as heir and representative of all his actions and rights. !
Under the laws existing prior to the old Civil Code, acknowledged natural children were in no case considered heirs of their natural father, by force of law, inasmuch as Law 8, Title 13, of Partida 6, invoked by counsel for appellant in his notice of appeal, allowed them in case of their father’s dying intestate and without leaving legitimate children or descendants, only one-sixth part of the inheritance which they were to divide with their mother, despite the opposition that might be made by the deceased’s widow, as explained in the succeeding Partida law; and that of May 16, 1835, notwithstanding the fact that it 'admitted acknowledged natural children to the father’s inheritance, this was only in the absence of legitimate descendants and of colla-terals within the fourth civil degree inclusive, and always in case of the father’s intestate succession, for if he should make a will before his death, all the rights of- the natural child were limited to a demand of support from the heir constituted in accordance with aforesaid Law 8, Title 13 of Partida 6.
Nor do the alleged rights of the minor Cándido San Miguel y Rodriguez, to the inheritance of his deceased natural father, Manuel San Miguel y Prieto, find greater confirmation in the power of attorney to make a last will, executed *215by the latter on June 8, 1881, in favor of his brother José of the same surname, for even in the supposition that the clause of said power of attorney, by which he authorized his brother and attorney-in-fact to appoint guardians and curators for his children, without mentioning them, implied the tacit acknowledgement of the child as his, to whom Florentina Rodriguez y Rivera gave birth three months later, and who was named Cándido and entered on his certificate of baptism as an acknowledged natural child of Manuel San Miguel and Florentina Rodriguez, this circumstance, by itself alone, did not give him any right to the inheritance of his said natural father, Manuel San Miguel, for inasmuch as the latter had no heirs by force of law, he could devise all his property to whomsoever he pleased, and consequently constitute as sole and universal heir his other natural child, Angel Pedro San Miguel, in preference to the posthumous one, who was yet unborn, especially when it has not been shown that it was the intention of the testator to constitute him also an heir under the power of attorney to make a will, in favor of his brother Angel, for pursuant to Law 5, Title 33 of Partida 7, the words of the testator should be understood in their literal meaning, unless it appears that his intention was different; and in the present case it has not been proved that the intention of the testator was also to include the posthumous child among his appointed heirs, but on the contrary, what appears is that the death of Manuel San Miguel having occurred two years after the birth of his son Cándido, he had more than sufficient time to make an addition to the power of attorney conferred upon his brother, constituting him also as an heir, and as he did not do so, it is evident that it was not his intention to name him as heir along with his brother Angel Pedro, and that the letter of the aforesaid power of attorney should be abided by in order to make a will in conformity with the clear intention of the testator.
In view of the legal provisions cited and others of general *217application, we adjudge that we should affirm'and do affirm the judgment appealed, with costs against appellant, Flo-rentina Rodriguez y Rivera.
Justices Hernández, Sulzbacher and MacLeary concurred.
Mr. Justice Figueras did not sit at the hearing of this case.